Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAMUEL INDIG, LEAH INDIG, MEIR KAHANA, : Case No: 18-cv-10204
ROBERT KLEIN, and NAFTALI KLEIN :

Plaintiffs,
-against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS
ZUMMO, LEON HARRIS, and DORIS ULMAN,

Defendants.
veer nnn nnn ne enue 7 sees

 

REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANTS’
MOTION TO DISMISS THE AMENDED COMPLAINT

Wilson, Elser, Moskowitz, Edelman & Dicker LLP
Attorneys for Defendants
1133 Westchester Avenue
White Plains, New York 10604

By:
Janine A. Mastellone, Esq.
John B. Martin, Esq.

7798093v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 2 of 16

TABLE OF CONTENTS

Trntro duction icsicccve 53s Secge 5a N STIL SNE RU a wa a a ca eS yu PE OTE coe neem miocneaNoneatER ]

POINT I Plaintiffs Robert Klein and Samuel Indig Lack Standing, and the Mere

Fact that They Are Related to the Owners of the Allegedly Affected
Properties Does Not Create Standing .........ccsceeesseseeseneereeseeesseeseeseeeenseseeess 1

POINT II Since Plaintiffs’ Claims Challenge the Validity of State Court

Proceedings in Which They Could Have Raised Their Constitutional
Claims, Their Claims Should Be Dismissed to Avoid Interfering with
the Integrity of the State Proceedings... ccceccesseseseteereeeeteensetsessnereenes 3

POINT III _ Plaintiffs Have Failed to Plead Valid Equal Protection, Fair Housing

Conclusion

7798086v.1

Act, N.Y. Civil Rights Act and First Amendment Claims, and Their
Conclusory Assertions of Discriminatory Animus Do Not Constitute
the Concrete Factual Allegations Required ..0.......ccccsecescsseseesssesesereeeseeens 6

eee ee eee EOE REE E PEN EE DOERR EERE ETRE RTE R ORR E ARES STEER OO TET ETE P ECE T TEEN O CETTE Ree COT POO eee RSET RE PEE
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 3 of 16

 

TABLE OF AUTHORITIES
Page(s)

Cases
ACORN vy. County of Nassau,

2006 U.S. Dist. LEXIS 50217 (E.D.N.Y. July 21, 2006). .ncscxsnsnsnannesonnnnnsneonsnenenenenamanienennn 2
Allen v. Wright,

468 U.S. 737 (1984) causnisszssnsvecsuiaocinoeiacraanrirennanasrsunecranieanconccitasccucsceucuncnaacnaaenscnemonenneens 2
Azana v. City of W. Haven,

2012 US. Dist. LEXIS 10125 (D. Conn. Jan. 27, 2012)... eee sceecernrerseessevnessesssreerersvegeness 7
Bernstein v. Vill. of Wesley Hills,

95 F. Supp. 3d 547 (S.D.N.Y. 2015) sscsrsnsnsnecsmnexeesonenosxonnronexcmarnmnnenemencemmunancrmsncencenawonnens 7
Boddie v. Morgenthau,

342 F. Supp. 2d 193 (S.D.N.Y. 2004) . sccsccsssscscnsssrnnsisssasnenssseninanvaravvnnsrareusvsisrsnevenmasnevensesaeences 3
Brach's Meat Market, Inc. v. Abrams,

668 F. Supp. 275 (S.D.N. Y. 1987) sn -aossssinsanenetideiacbnsienop ts vonaisire ania a aaatin Ua aya eaaelulo een aNma UNE 5
Buckner v. County of Sullivan,

2015 U.S. Dist. LEXIS 12642 (S.D.N-Y. Feb. 3, 2015)... ceiceeceeeeseseeeeereeeeseeeseneesseresssensneeeeres 8
Carrington v. Mota,

2017 U.S. Dist. LEXIS 141114 (S.D.NLY. Aug, 31, 2017)... cic csccseecseerersersecsrteeserseeeseesseeens 7
Citizens United v. Fed. Election Comm'n,

558 U.S. 310 (2010) ...............00000++++- dRURRNDRa emi RNINEREENRERERR AAR nnNmEMeTUNEOEEIN 2
Collings v. New York City Transit Authority,

305 F.3d 113 (2d Cir. 2002) ................:-cmnsemnenuesnnenannsemmnaesnuneseyantl da sistdgnsuasGanGin 0s ENACER 10
Colorado River Water Conservation District v. United States,

AMA TO IS). ESO) QNSTION E cceatsiecenscesncecectcrmasstnsterseeraaexesavasomeiaeceiasten ten ieneccncraascerinentberknacnicenktesaneaereeceiant 5
Dutchess Sanitation, Inc. v. Plattekill,

433 F. Supp. 580 (S.D.N.Y. 1977) swsssiaseissnsssssscccsvavanesascvassssskounsnavesnsiavenanas seins sieneianea caiiwesteees 5
Encarnacion y. Dann,

80 Fed. Appx. 140 (2d Cir, 2003)....................sonsaaseaseusenaauiavensseapedaniveryausesstanucununaiaueabeavientHN 5
Heck v. Humphrey,

512 U.S. 477 (1994) ceccecccsseseeessseeseeeteeneeseeeseeeeseeseeaeneesecsecseeseeseeneeseesseensesenseeatatearneeaeraserteress 3,4

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 4 of 16

Lilakos v. New York City,

2017 USS. Dist. LEXIS 177851 (E.D.N.Y. Oct. 25, 2017)... ccsscsscsseerrseereeereesnsrssersereesneeeases 1
Majied v. N.Y. City Dep’t of Educ.,

2018 U.S. Dist. LEXIS 3058 (S.D.N.Y. Jan. 8, 2018) ...ccssisnssnesnvesntansiceneenconsmeenersennumnenicinnanna 7
McConnell v. Fed. Election Comm’n,

540 U.S. 93 (2003) ........:.00.+.01+ + QaaReRINe RINNE lessee NAAR Ra Ere ceNNR |
Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills,

701 F. Supp. 2d 568 (S.D.N.Y. 2010) voce cceesesessssessenssssessstseeasearsatscnenassaescareeensssagvarsenenesayesy 2
New Creation Fellowship of Buffalo v. Town of Cheektowaga,

2004 U.S. Dist. LEXIS 25431 (W.D.N.Y. July 2, 2004) oo. cesesesersseesenersesensensenervasenesseneresy 2
Panzella v. City of Newburgh,

231 F. Supp. 3d 1 (S.D.N.Y. 2017) sisseisvesuveennannennsancnnncnrmsicramaaainncnaoramuisneeaients 7
Petrovits v. New York City Transit Authority,

2003 U.S. Dist. LEXIS 18347 (S.D.N.Y. Oct. 12, 2003) 0... eeeeeesennersareeseressessepeieseessneees 10
Pyke v. Cuomo,

258 F.3d 107 (2d Cir. 2001) ..cccceccccsscccesceeeseneeseesreesseesesseeaseseeansaseessecsesseseeseaneesseeeaeeasneenaneenenees 7
Raymond y. City of New York,

317 F. Supp. 3d 746 (S.D.N.Y. 2018) sscsssisisiscssnncsrasinscnssnimnuinsaniaannoasiceaasteneisiekacensmanenancananeess 8
Rolle v. Connell,

2005 USS. Dist. LEXIS 29549 (N.D.N.Y. Nov. 16, 2005)...cccccscerecnereesessssetecsnesesseseenseereeees 4
Ross v. New Canaan Envil. Comm'n,

532 Fed. Appx. 12 (2d Cir. 2013)... eesescescnsseseessesseessessenseeesensessensesseceeseaseeeesesegeareasnersares 9
Rossi v. Gemma,

A89 F.3d 26 (1st Cir. 2007) ssscassssenscnmensscnnamanesscarnessancecnsneneusaavouayaannmnacsasnnonensneneessonuaneaeesannenexaia 4
Thomas v. Venditto,

925 F. Supp. 2d 352 (E.D.N. Y. 2013) .. nésssiieneenicemmapnacmmccraraccsrmmmncuamamacnaunnut 5
Walker v. Cox,

1999 U.S. Dist. LEXIS 5620 (E.D.N.Y. Mar. 17, 1999)... cesccssesssnnresterssseersrrerseevieeeeseeseneres 1
Walnut Hill Estate Enters., LLC v. City of Oroville,

2009 U.S. Dist. LEXIS 104833 (E.D. Cal. Nov. 9, 2009)......ccscsssereeneeteeesenessereereeeseessreeeees 9
Wilkinson v. Dotson,

544 U.S. 74 (2005) ssciucvisuvsasnemsnnsivaneaisantoccnsawnatian teueawaes:caiscensnansien nesasnneraenionerssndaasnsansneneiennencene 3

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 5 of 16

Younger v. Harris,
AD 1 U.S. 37 (1971)  .nensceererenesarersersnnenerentesidnnsdounngvaiuntendnanagbeneddbiedevasnusceveiessiunenaseneiauaaeuaiionaise

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 6 of 16

Introduction

Defendants Village of Pomona, Brett Yagel (“Mr. Yagel”), Louis Zummo (““Mr. Zummo”),
Leon Harris (“Mr. Harris”) and Doris Ulman (“Ms. Ulman”), (collectively “the Village” or
defendants), respectfully submit this reply memorandum of law in further support of their motion,
to dismiss the plaintiffs’ amended complaint (“AC”) (Dkt. Entry #62).
POINT I

Plaintiffs Robert Klein and Samuel Indig Lack Standing, and the Mere Fact that They Are
Related to the Owners of the Allegedly Affected Properties Does Not Create Standing

While plaintiffs admit that Mr. Klein and Mr. Indig do not have any ownership or legal
interest in the subject properties, plaintiffs nonetheless assert that Mr. Klein and Mr. Indig have
standing because they are related to the owners and intend to live in the affected properties. See
Plaintiffs’ Memo of Law in Opposition to Motion to Dismiss (“P]. Mem.”) at 10-12. Mr. Klein
and Mr. Indig, however lack standing under relevant case law because they were not prosecuted
for violating the Village Code and do not own the properties affected by the Village’s stop work
orders, and therefore they do not possess a legally protected property or liberty interest which has
been denied on unequal terms. See Lilakos v. New York City, 2017 U.S. Dist. LEXIS 177851, *18-
20 (E.D.N.Y. Oct. 25, 2017) (where one plaintiff owned the house which was subject to Building
Code enforcement actions and the other plaintiff was his son who lived in the house and had no
ownership in it, the son’s claims, which included due process and equal protection claims, were
dismissed for lack of standing); Walker v. Cox, 1999 U.S. Dist. LEXIS 5620, *8-13 (E.D.N.Y.
Mar. 17, 1999) (dismissing Fair Housing Act claims of an illegal tenant of an apartment leased by
her half-brother on the ground that she lacked standing because she was merely related to the lessor
and occupied the apartment, but had no legally protected interest in it); see generally McConnell

v. Fed. Election Comm’n, 540 U.S. 93, 227 (2003) (“[T]o satisfy our standing requirements, a
1

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 7 of 16

plaintiff's alleged injury must be an invasion of a concrete and particularized legally protected
interest.”), overruled in part on other grounds by Citizens United v. Fed. Election Comm’n, 558
U.S. 310 (2010); Allen v. Wright, 468 U.S. 737, 755 (1984) (“Our cases make clear, however, that
such injury accords a basis for standing only to those persons who are personally denied equal
treatment by the challenged discriminatory conduct.”) (internal quotation marks and citation
omitted, emphasis added); New Creation Fellowship of Buffalo v. Town of Cheektowaga, 2004
U.S. Dist. LEXIS 25431, *70-72 (W.D.N.Y. July 2, 2004) (where plaintiff was not convicted of
offense charged in allegedly discriminatory prosecution, he lacked standing to bring equal
protection claim).

Plaintiffs’ contrary argument relies on an inapposite line of cases. Specifically, in those
cases, the plaintiffs brought facial challenges to local laws or governmental land-use plans that
banned an entire class of people from living on or developing certain properties, such that the
plaintiffs, who were members of the banned class, plainly had a concrete injury, suffered harm to
their legal interests and hence had standing to sue. See, e.g., ACORN v. County of Nassau, 2006
U.S. Dist. LEXIS 50217, *3-32 (E.D.N.Y. July 21, 2006) (developer and individuals who were
racial minorities and planned to move to a concretely proposed development in the affected zone
had standing to challenge facial validity of discriminatory legislation, and related land-use plan,
which re-zoned an area to prevent construction of low-income housing for allegedly racially
discriminatory reasons); Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 701 F. Supp. 2d 568,
583-88 (S.D.N.Y. 2010) (finding injury in fact element of standing for certain plaintiffs bringing
facial challenge to allegedly discriminatory zoning laws which would absolutely prohibit them
personally from living and studying at planned religious institution, and also finding they have

standing based on their status as defendants in a lawsuit brought against them by municipality, but

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 8 of 16

also concluding that certain plaintiffs lacked standing because they had suffered no personal injury
to property or other interest directly traceable to discriminatory zoning laws). By contrast,
plaintiffs here have not raised such a facial challenge to discriminatory legislation, and Mr. Klein
and Mr. Indig have not suffered a concrete injury to their legal interests because they have not
personally lost a legally protected property interest or any other right on a discriminatory basis.
Their claims should be dismissed for lack of standing.
POINT II
Since Plaintiffs’ Claims Challenge the Validity of State Court Proceedings in Which They
Could Have Raised Their Constitutional Claims, Their Claims Should Be Dismissed to
Avoid Interfering with the Integrity of the State Proceedings

Plaintiffs contend that their claims should not be dismissed under Heck v. Humphrey, 512
U.S. 477 (1994) or Younger v. Harris, 401 U.S. 37 (1971) because they do not seek an injunction
which would restrain or undermine the state prosecution of Mrs. Indig or the convictions of Naftali
and Mr. Kahana. See Pl. Mem. at 12-15. For Heck purposes this does not matter, as Heck applies
to claims for both monetary and injunctive relief. See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005);
Boddie v. Morgenthau, 342 F. Supp. 2d 193, 201 (S.D.N.Y. 2004). Plaintiffs’ argument also fails
under Younger because they do, in fact, seek injunctive relief which would undermine an ongoing
prosecution. Specifically, plaintiffs demand an injunction against the Village’s code enforcement
practices and court monitoring of the same, which would necessarily suggest that their Ms. Indig’s
prosecution should be restrained and invalidated because it arose from enforcement practices that

are now barred. See AC at 7F 104, 108, 114, 118; see also id., Wherefore Clause, at {| 2-3. Thus,

if this Court were to rule in plaintiffs’ favor on their claims, the ruling would improperly interfere

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 9 of 16

with an impending state prosecution, and the Court should abstain from presiding over this case
for that reason.!

As plaintiffs see it, Naftali’s and Mr. Kahana’s convictions should not preclude their claims
under Heck because they were not incarcerated. See Pl. Mem. at 12-13. But plaintiffs
misapprehend the Heck doctrine. It is true that the Heck doctrine often applies to incarcerated
individuals because, in some circumstances, a plaintiff's incarceration enables them to obtain
review of their convictions via a habeas petition, which may be their sole avenue of review of the
constitutionality of their convictions, such that the lack of incarceration would eliminate the sort
of alternative avenue for review that justifies dismissal of a civil suit challenging the
constitutionality of the conviction. See Rolle v. Connell, 2005 U.S. Dist. LEXIS 29549, *1-8
(N.D.N.Y. Nov. 16, 2005). But, here, Naftali and Mr. Kahana could have sought review of the
constitutionality of their convictions by appealing in state court, as Naftali has concededly done.
See Pl, Mem. at 13 n.4. Under these circumstances, there is no reason for this Court to rule on the
constitutionality of the prosecutions and convictions challenged in this lawsuit, thereby improperly
undermining state convictions which have not been overturned through appropriate review

proceedings in state court. Cf Heck, 512 U.S. at 490 n.10 (“We think the principle barring

 

! Plaintiffs assert that, if the Court abstains from deciding Naftali’s, Mr. Kahana’s and Mrs. Indig’s claims for
injunctive relief, the Court should still entertain all of plaintiffs’ damages claims because Mr. Indig’s and Mr. Klein’s
claims are not subject to abstention insofar as they were not prosecuted or convicted of any offense in state court. See
Plaintiff Memo at 14. Leaving aside for a moment that Mr. Klein’s and Mr. Indig’s claims must be dismissed based
on lack of standing because they do not own the subject properties and were never prosecuted, plaintiffs’ argument
makes no sense regardless of the standing issue. Plaintiffs fai] to explain how the asserted inapplicability of the
abstention doctrine to Mr. Indig’s and Mr. Klein’s claims could possibly justify a refusal to stay the damages claims
brought by the other plaintiffs, who were parties to the state proceedings and are fully subject to the abstention
doctrine. Indeed, where a court abstains from considering a plaintiff's claims for injunctive relief, the court should
generally stay damages claims brought by the same plaintiff because a favorable judgment on the damages claim
would undermine the validity of the state convictions and prosecutions to the same extent as a declaratory judgment.
See Rossi v. Gemma, 489 F.3d 26, 37-38 (1st Cir. 2007). If anything, this Court should stay the damages claims of all
of the plaintiffs because they are brought in the same consolidated action based on common — and baseless — assertions
about the culture of the Village, and thus it would be wasteful to stay some of the claims while proceeding to consider
others.
4

77980B6v.4
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 10 of 16

collateral attacks -- a longstanding and deeply rooted feature of both the common law and our own
jurisprudence -- is not rendered inapplicable by the fortuity that a convicted criminal is no longer
incarcerated.”’).

Moreover, even if plaintiffs’ claims were not subject to mandatory abstention under Heck
and Younger, this Court should exercise its discretion to abstain under Colorado River Water
Conservation District v. United States, 424 U.S. 800 (1976) and general principles of abstention.
Given that plaintiffs’ litigation runs parallel to the state proceedings in which they could have
litigated the federal constitutional claims raised here, that this lawsuit threatens to undermine state
prosecutions and convictions which should be accorded respect by the federal courts and that other
mechanisms of review are available, the Court should exercise its discretion to abstain. See
generally Brach's Meat Market, Inc. y. Abrams, 668 F. Supp. 275, 279-281 (S.D.N.Y. 1987)
(providing overview of Colorado River abstention and other forms of abstention, and noting that
regardless of whether the parallel federal and state court proceedings are civil or criminal, the
relationship to a state criminal proceeding can provide grounds for abstention).

Finally, regardless of whether abstention is appropriate, Mr. Kahana has waived his
constitutional claims. Although plaintiffs suggest that Mr. Kahana’s claims survive because he
purportedly did not raise them in the state criminal proceedings, the fact remains that he could
have raised his claims of religious discrimination in those proceedings and yet opted to waive any
such equal protection challenge to the conviction by pleading guilty. See Thomas v. Venditto, 925
F, Supp. 2d 352, 356-62 (E.D.N.Y. 2013); Dutchess Sanitation, Inc. v, Plattekill, 433 F. Supp. 580,
582-85 (S.D.N.Y. 1977); see generally Encarnacion v. Dann, 80 Fed. Appx. 140, 141-42 (2d Cir.

2003) (noting that a constitutional claim which could have been raised in state criminal

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 11 of 16

proceedings was barred in related federal civil suit), Accordingly, Mr. Kahana’s claims should be
dismissed based on his guilty plea and attendant waiver of rights.
POINT III
Plaintiffs Have Failed to Plead Valid Equal Protection, Fair Housing Act, N.Y. Civil Rights
Act and First Amendment Claims, and Their Conclusory Assertions of Discriminatory
Animus Do Not Constitute the Concrete Factual Allegations Required

In plaintiffs’ view, they have sufficiently pleaded their equal protection claim and related
discrimination claims because the amended complaint (“AC”) lists a few remarks of hostility
toward Mr. Klein, alleges that Ms. Shea generally believed there was a vaguely defined anti-Jewish
culture in Village government, and repeats the unsupported legal conclusion that defendants bore
a discriminatory animus against Orthodox Jewish residents. See Pl. Mem. at 15-24, But plaintiffs
were required to, and have failed to, allege that similarly situated non-Jewish property owners
received more favorable treatment. And even if comparator allegations were not required,
plaintiffs’ conclusory assertions fail to establish a plausible claim that the Village intentionally
discriminated against them because of their religion. Their claims should be dismissed.

Plaintiffs acknowledge that typically a challenge to a municipality’s discretionary law
enforcement action, such as the Village’s issuance of tickets and stop work orders at issue here,
must include allegations that the municipality treated a similarly situated comparator more
favorably. But plaintiffs contend that they do not need to identify a comparator because they have
alleged the existence of direct proof of discriminatory intent. See Pl. Mem. at 16-17. As will be
explained below, however, plaintiffs have not alleged facts constituting direct evidence of
discriminatory animus, and hence even under their own theory, the AC should be dismissed. In
addition, where, as here, the plaintiff claims that the municipality exercised discretion to

selectively enforce the law against him, the plaintiff generally must allege facts showing the

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 12 of 16

existence of a more favorably treated and highly similar comparator from outside his protected
class, and the plaintiff cannot evade this requirement by trying to rely on an intentional
discrimination analysis of the type suggested by Pyke v. Cuomo, 258 F.3d 107 (2d Cir. 2001). See
Azana v. City of W. Haven, 2012 U.S. Dist. LEXIS 10125, *27-30 (D. Conn. Jan. 27, 2012)
(granting summary judgment dismissing plaintiffs’ equal protection calim, despite evidence that
police officers made anti-immigrant remarks while arresting them, because plaintiffs failed to
show that the officers treated non-Hispanic non-immigrant arrestees more favorably in such
discretionary decisions to enforce noise ordinance); Bernstein v. Vill. of Wesley Hills, 95 F. Supp.
3d 547, 563-582 (S.D.N.Y. 2015) (same where plaintiffs had evidence of anti-Jewish blog posts
by one of the defendant officials but did not adequately prove similarity of comparators with
respect to municipality’s decision to file legal challenge to approval of construction of Jewish
educational institution); see generally Pyke, 258 F.3d at 109.”

Moreover, even assuming Pyke is applicable, plaintiffs have not alleged facts which
demonstrate that defendants were specifically motivated by anti-Jewish animus to enforce the
Village Code against them. Plaintiffs claim that their allegations of the Village’s “ongoing hidden

agenda against [ ] Jewish residents” or an “us vs. them” culture suffice to show discriminatory

 

> Plaintiffs try to distinguish certain cases cited by defendants on the ground that those cases were decided on summary
judgment and not on the pleadings. But this is a distinction without a difference. The legal principles set forth in the
relevant decisions, including the rule that stray biased remarks do not reflect discriminatory intent and that the plaintiff
must identify similarly situated comparators to sustain an equal protection claim, apply equally on summary judgment
and at the motion-to-dismiss stage. Indeed, in both procedural postures, the plaintiff's failure to adequately plead the
existence of specific facts establishing a discriminatory intent beyond mere stray comments and the existence of
similarly situated comparators requires dismissal of his or her equal protection claim. See Panzella v. City of
Newburgh, 231 F. Supp. 3d 1, 8-10 (S.D.N.Y. 2017) (dismissing equal protection claim on the pleadings because
plaintiff identified a comparator who had only a few similarities to plaintiff); ¢f Carrington v. Mota, 2017 U.S. Dist.
LEXIS 141114, *26 (S.D.N.Y. Aug. 31, 2017) (plaintiff's Title VII claim dismissed on pleadings for lack of allegation
of discriminatory intent despite allegation that supervisor made stray remark that plaintiff was a “black bitch,”); Majied
v. N.Y. City Dep't of Educ., 2018 U.S. Dist. LEXIS 3058, *15-17 (S.D.N.Y. Jan. 8, 2018) (dismissing disability
discrimination claim against union under Labor Management Relations Act because allegation of a stray biased remark
did not suffice to plead discriminatory intent element).

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 13 of 16

animus, but as defendants have previously explained, these and similar allegations about an anti-
Jewish culture are mere conclusions and hence are legally insufficient to support an inference of
discriminatory animus. See Village’s Memo of Law in Support of Dismissal Motion (“Vill.
Mem.”) at 21-22; AC at 9§ 11, 13, 47-48, 78, 80, 82, 86, 94-97, 99. In addition, as previously
discussed (see Vill. Mem. at 21-22), the allegedly biased statements cited in the AC amount to
nothing more than stray remarks which are legally insufficient to support an inference that
defendants acted against plaintiffs in the specific incidents at issue based on a discriminatory
animus, especially since there is no indication that the remarks were made sufficiently close in
time to those incidents to indicate discriminatory motive.*? See Buckner v. County of Sullivan, 2015
U.S. Dist. LEXIS 12642, *10-12 (S.D.N.Y. Feb. 3, 2015) (stray remarks about plaintiffs race
eight months before adverse actions were insufficient to support inference of discriminatory

motive); Raymond vy. City of New York, 317 F. Supp. 3d 746, 764-765 (S.D.N.Y. 2018) (plaintiffs

 

3 Plaintiffs insist that Mr. Zummo’s comment that it would be “just like them” to build an illegal apartment in response
to Mr. Klein’s advocacy at a Planning Board meeting for a plan to expand Naftali’s house reflected Mr. Zummo’s
intent to discriminate against Naftali based on his religion when, more than six months later, Mr. Zummo issued a
stop work order. See Pl. Mem. at 22; AC at 9] 84-85, 87. Specifically, plaintiffs opine that, because Mr. Klein was
presenting the project to the Board without Naftali, Mr. Zummo’s comment about a plural “them” could only have
referred to the group of Orthodox Jews generally, not to both Kleins. But plaintiffs ignore the fact that Mr. Zummo,
as the Building Inspector, would have been well aware that Mr. Klein was advancing the project on behalf of his father
Naftali, who actually owned the building, and therefore Mr. Zummo’s reference to “them” was simply a comment on
both Kleins’ well-documented disregard for the Village Code. Thus, Mr. Zummo’s alleged statement showed persona!
animosity toward the Kleins, not religious animus. And, even ifhe had been referring to Orthodox Jews, his comment
would have been too far removed from any adverse action against Naftali to constitute evidence of a discriminatory
motive for such action. Mr. Zummo’s alleged mocking of Orthodox Jews on an unspecified occasion, while
inappropriate, was likewise a stray remark which is not alleged to be connected, temporally or otherwise, to his
issuance of tickets or stop work orders. Plaintiffs also claim that Ms. Ulman harbored a discriminatory animus because
she allegedly told an unidentified resident that she was resigning from her role as counsel to the Planning Board based
on the Planning Board’s discrimination against Orthodox Jews, and she directed Village officials to deny COs and
permits to Mr. Klein and another Jewish developer. See AC at {ff 40, 59. However, Ms. Ulman’s alleged admission
that the Planning Board discriminated against Orthodox Jews adds nothing to plaintiffs’ case because none of the
actions challenged by plaintiffs were undertaken by the Planning Board; in fact, the Planning Board allegedly approved
certain plans to expand Naftali’s house. AC at 9 85. As for the allegation that she ordered the denial of permits to
certain Orthodox Jews, there is no allegation that she said or did anything reflecting a discriminatory intent in issuing
such an alleged order, and plaintiffs have failed to allege that she gave more favorable treatment to any specifically
identified non-Jewish property owner who was similarly situated to plaintiffs in all material respects.

8

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 14 of 16

supervisor’s reference to low-income residents of minority neighborhood as “animals” did not
show discriminatory intent as to decision to give negative performance evaluation underlying
equal protection claim); Walnut Hill Estate Enters., LLC v. City of Oroville, 2009 U.S. Dist. LEXIS
104833, *14-20 (E.D. Cal. Nov. 9, 2009) (stray remark about not wanting “those type of people
here” in reference to the types of disabled and low-income people staying at plaintiffs’ inn was
insufficient to show discriminatory intent in city-ordered evacuation of the inn); cf Ross v. New
Canaan Envil. Comm’n, 532 Fed. Appx. 12, 13 (2d Cir. 2013). Indeed, while plaintiffs now claim
that the AC indicates the remarks were made around the same “time period” as the Village’s
enforcement actions, plaintiffs cite only an allegation that the NYDHR report “reflects evidence
that Defendants improperly ‘targeted the Jewish community for disparate treatment’ through
selective ticketing of Jewish residences’” which simply does not reveal any particular time period
for any remark made by defendants. AC at § 61; see Pl. Mem. at 21 “ Asa result, plaintiffs have
not alleged facts showing a connection, based on timing or context, between the alleged biased
comments and the challenged tickets or stop work orders, and thus no inference of discriminatory
motive is possible.

In addition, it is clear that no Village official ever made any allegedly discriminatory

comment or admission of discriminatory motive regarding the actions allegedly taken against the

 

4 Notably, if the reference to the report’s recitation of Ms, Shea’s allegations were meant to suggest that defendants
made their stray comments during Ms. Shea’s employment with the Village, this allegation would only confirm that
defendants did not make the remarks close in time to the issuance of tickets to plaintiffs. After all, Ms. Shea’s
employment ended in June 2016, which was more than a year before the issuance of a ticket to Mr. Kahana in August
2017, more than a year before the issuance of the first tickets to Naftali and Mrs. Indig in November 2017, and a year
before the issuance of the first stop work order to Naftali in June 2017. See Ex, D; Ex. E; Ex. F; AC at 87. An
alleged stray remark made over a year before any defendant took any action to prevent plaintiffs’ planned projects
cannot support an inference that defendants’ conduct was motivated by anti-Jewish animus.

9

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 15 of 16

Indigs or Mr. Kahana.° Thus, there can be no serious dispute that those plaintiffs’ claims should
be dismissed for lack of sufficient allegations of discriminatory intent.®

Plaintiffs also assert that Naftali’s and Mr, Kahana’s convictions do not absolutely preclude
an inference of discriminatory animus behind their prosecutions. See Plaintiff Memo at 23-24.
But, in advancing this argument, plaintiffs erroneously rely on inapposite cases that deal with the
effect of a prior adverse arbitration decision on a plaintiffs claims, not on the impact of the
plaintiffs’ convictions beyond a reasonable doubt. See Collings v. New York City Transit
Authority, 305 F.3d 113, 119 (2d Cir. 2002); Petrovits v. New York City Transit Authority, 2003
U.S. Dist. LEXIS 18347, *11-16 (S.D.N.Y. Oct. 12, 2003). Even assuming that convictions are
not always conclusive of related equal protection claims, they certainly should be preclusive here
because plaintiffs have offered no concrete allegations of fact showing that, despite a neutral
magistrate’s finding that they committed the charged offenses (indeed, a finding upon a guilty plea

in Mr. Kahana’s case), defendants enforced the Village Code against them based on discriminatory

 

5 Plaintiffs assert that paragraph 80 of the AC shows that defendants made biased remarks about the Indigs and Mr.
Kahana. See P!. Mem. at 22. But that paragraph merely alleges that Mr. Klein saw a text message from Mr. Harris to
Mr, Zummo “demanding that Mr. Kahana receive not just one, but multiple violations,” and thus the paragraph
contains no mention of any anti-Jewish comment about Mr. Kahana and suggests, at most, Mr. Harris’s non-actionable
personal dislike of Mr. Kahana. AC at J 80. Otherwise, paragraph 80 contains a mere conclusory assertion that “[t]he
motivation was clearly to harass [Mr. Kahana] because he is an Orthodox Jewish resident,” which is plainly
insufficient to constitute a valid allegation of facts showing discriminatory intent. AC at { 80.

6 Plaintiffs contend that the AC also adequately alleges that defendants violated their equal protection rights when
defendants intimidated the Indigs’ workers, demanded that multiple violations be issued to Mr. Kahana and delayed
responses to the Kleins’ plans. See Pl. Mem. at 22. But there is no allegation of discriminatory statements, disparate
treatment of similarly situated comparators or other required elements of an equal protection claim in connection with
the delay in responding to the Kleins; in fact, the AC acknowledges that some delays were due to the Village’s
expressed need for more details of the Kleins’ plans, AC at §91. In addition, the AC does not allege that defendants
ever actually issued multiple violations to Mr. Kahana beyond the ticket for the pool, and Mr. Harris’s alleged demand
for such additional violations, which was never allegedly conveyed to Mr. Kahana, did not result in any concrete
injury which could support an equal protection claim. As for the allegation that the Village sought to have Rockland
County revoke the Indigs’ workers’ licenses in order to intimidate the workers, the AC does not state what action the
Village took to try to cause Rockland County to revoke the licenses, and it does not assert that the Village or Rockland
County informed the workers of any effort to have the licenses revoked. Thus, this allegation is too conclusory to
support an equal protection claim, and at any rate, the Indigs suffered no concrete injury from the Village’s alleged
intimidation, especially since there is no claim that the Village actually made their efforts known to the Indigs or the
workers in a manner that could intimidate them. AC at { 74.

10

7798086v.1
Case 7:18-cv-10204-PMH Document 95 Filed 07/03/19 Page 16 of 16

animus rather than a neutral desire to punish them for their proven misdeeds. Indeed, plaintiffs
cannot explain how their cursory assertions of discrimination can be squared with the proof
presented at Naftali’s trial, or conceded upon Mr. Kahana’s plea, that defendants prosecuted them
for neutral reasons upon observing them violate the Village Code. See Ex. L; Ex. M.
Finally, as plaintiffs concede (Pl. Mem. at 24-25), their First Amendment, Fair Housing
Act, and N.Y. Civil Rights Act claims are evaluated under the same standards applicable to their
equal protection claims, and thus all of plaintiffs’ claims should be dismissed.
Conclusion
For the reasons stated above and in defendants’ initial moving papers, this Court should
grant defendants’ motion in its entirety.
Dated: White Plains, New York
July 3, 2019

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ,

EDELMAN & DICKER LLP

Attorneys for Defendants

/s/ Janine A. Mastellone

Janine A. Mastellone

John B. Martin

1133 Westchester Avenue

White Plains, NY 10604

(914) 323-7000
Our File No. 12741.00086

11

7798086v.1
